Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Miscellaneous Action No. 19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,

       Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS, INC.,

       Respondents.


     RESPONSE BY THE DEA IN OPPOSITION TO THE STATE RESPONDENTS’
            MOTION FOR SETTING OF EVIDENTIARY HEARING


       The DEA hereby responds in opposition to the State Respondents’ Motion for Setting of

Evidentiary Hearing (ECF No. 20). In brief, the State Respondents (hereinafter “the State”) have

not met their heavy burden in this context to show a need for an evidentiary hearing.

                                        BACKGROUND

       In its motion for an evidentiary hearing, the State observes the dispute in this proceeding

is “exceedingly narrow” ECF No. 20 at 2. In this proceeding, the DEA seeks to enforce

administrative subpoenas seeking data on prescriptions for controlled substances, data that was

reported to the State’s Prescription Drug Monitoring Program (“PDMP”) by two pharmacies that

the DEA is investigating. The State’s sole argument is that under the Fourth Amendment, it

should not be required to comply with the administrative subpoenas because the information


                                                1
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 2 of 11




sought is not reasonably relevant to the DEA’s investigation; the State raises no other basis for

its opposition to the subpoenas. ECF No. 18 at 6 (State opposition brief arguing that “the DEA

must satisfy the Fourth Amendment’s ‘reasonable relevance’ test for administrative subpoenas”),

31 n.9 (explaining that the State’s arguments “do not rely on state law and are solely confined to

the parties’ rights and responsibilities under the Fourth Amendment”). In short, the dispute is

not only narrow, but it involves only a single legal issue.

       The State observes in its motion for an evidentiary hearing that the DEA supported its

petition to enforce the administrative subpoenas with a detailed, sworn declaration describing the

DEA’s reasons for seeking the data that the pharmacies under investigation reported to the

PDMP. ECF No. 20 at 2 (citing ECF No. 1-1, the declaration of Kerry Hamilton) (hereinafter

“Hamilton declaration”).

       The State does not assert (or present any evidence) that the Hamilton declaration is

inaccurate in any way. The State’s motion seeking an evidentiary hearing was submitted after

the State submitted its opposition to the petition, but the motion does not point to anything from

the State’s own filing (which was supported by declarations) that creates any factual dispute with

the Hamilton declaration.

       Nor does the State’s motion for an evidentiary hearing point to any evidence of bad faith

by DEA Program Manager Hamilton. For example, the State does not suggest that the DEA is

not in fact investigating the two pharmacies under investigation or that the DEA is not authorized

by law to conduct such an investigation.

       Rather, the State recites two generalized reasons to support its request for an evidentiary

hearing. First, it observes that the Hamilton declaration “has not been tested by cross-


                                                  2
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 3 of 11




examination, nor have her assertions been exposed to any credibility determination by this

Court.” ECF No. 20 at 2. Second, the State argues that an evidentiary hearing “would serve a

public interest by allowing the public to observe the Court’s exercise of due process.” Id. at 3.

                                          ARGUMENT

I.     In the context of a proceeding to enforce an administrative subpoena, the State has a
       heavy burden to support its request for an evidentiary hearing.

       The provision of the Controlled Substances Act on which the DEA brings this proceeding

seeking enforcement of its administrative subpoenas does not expressly provide for an

evidentiary hearing, 2 U.S.C. § 876(c). The Tenth Circuit has not ruled on the standards that

must be met by a party seeking an evidentiary hearing to contest enforcement of the subpoenas. 1

       In determining the standards that apply to a request for an evidentiary hearing in this kind

of summary proceeding, this Court may consider recent precedent from the Supreme Court and

Tenth Circuit on administrative subpoenas (called “summonses”) issued by the IRS in its

administrative investigations, because the Supreme Court has analogized the IRS’s summons

authority to the administrative subpoena of other federal agencies. United States v. Powell, 379

U.S. 48, 56–57 (1964) (citing Oklahoma Press Publ'g Co. v. Walling, 327 U.S. 186, 216 (1946)

and United States v. Morton Salt Co., 338 U.S. 632, 642-643 (1950)). The right to an evidentiary

hearing in those IRS summons enforcement proceedings may be greater, as the statute on which

the IRS generally relies in seeking enforcement of its summonses, unlike 21 U.S.C. § 876(c),



1
        In a recent case where a district court in the Tenth Circuit enforced DEA subpoenas
under 21 U.S.C. § 876, U.S. Dep’t of Justice v. Utah Dep’t of Commerce, Case No. 2:16-cv-611-
DN-DBP, 2017 WL 389868 (D. Utah July 27, 2017), a review of the docket indicates the district
court granted enforcement of the DEA’s administrative subpoenas after holding oral argument,
but with no evidentiary hearing.
                                                 3
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 4 of 11




expressly provides for a “hearing.” 26 U.S.C. § 7604(b). Even so, as explained below, cases

from the IRS summons enforcement context illustrate the heavy burden the State faces here in

seeking an evidentiary hearing.

       The Supreme Court has explained that IRS summons enforcement proceedings should

“be summary in nature” as they require the district court to make only a narrow determination:

               [S]ummons enforcement proceedings are to be summary in nature. The
               purpose of a summons is not to accuse, much less to adjudicate, but only
               to inquire. … Accordingly, we long ago held that courts may ask only
               whether the IRS issued a summons in good faith, and must eschew any
               broader role of oversee[ing] the [IRS's] determinations to investigate.”

United States v. Clarke, 573 U.S. 248, 254 (2014) (internal citations and quotation marks

omitted); see also 1946 Adv. Comm. Notes to Fed. R. Civ. P. 81 (noting the “summary

determination desired” in proceedings to enforce administrative subpoenas issued by federal

agencies); ECF No. 8 (order recognizing that Rule 81 “governs this summary proceeding”).

       In these enforcement proceedings, the agency has the initial burden to show that its

request for information is in “good faith”—that is, that what it seeks is relevant to a lawful

investigative purpose. See United States v. Stuart, 489 U.S. 353, 359 (1989) (defining “good

faith” in the context of an IRS summons as meaning that the agency has “a legitimate purpose,

that the inquiry may be relevant to the purpose, that the information sought is not already within

the [agency’s] possession, and that the administrative steps required by the [statute] have been

followed”); see also Endicott Johnson Corp. v. Perkins, 317 U.S. 501, 509 (1943) (holding that a

district court had a “duty” to order production of evidence sought by the Department of Labor

through an administrative subpoena where “[t]he evidence sought was not plainly incompetent or




                                                  4
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 5 of 11




irrelevant to any lawful purpose of the agency”). In short, the agency must identify some lawful

investigative purpose for seeking the evidence. 2

       This initial burden on the agency to show that it has met this good faith standard is

“slight” burden, which ordinarily is met by a sworn declaration. High Desert Relief, Inc. v.

United States, 917 F.3d 1170, 1182 (10th Cir. 2019) (noting the agency’s “slight” burden and

citing authorities that an affidavit is sufficient to make this showing); accord Clarke, 573 U.S. at

254–55 (the IRS can meet the good faith standard with a “simple affidavit”).

       Once the agency has met this initial burden, the party opposing the subpoena can seek an

evidentiary hearing to rebut the agency’s good faith by “mak[ing] a showing of facts that give

rise to a plausible inference of improper motive.” Clarke, 573 U.S. at 254 (explaining that

“[n]aked allegations of improper purpose are not enough”); id. at 255-56 (reversing the Eleventh

Circuit, which had set a lower evidentiary standard for parties seeking evidentiary hearings to

cross-examine IRS officials to challenge IRS summonses). A party opposing a subpoena must

present evidence to meet this standard, and may not obtain an evidentiary hearing by simply

speculating that an affidavit provided by an agency employee might be undermined at a hearing

in some way. Allowing mere speculation to justify a hearing would contradict the longstanding

principle that “[e]very public officer is presumed to act in obedience to his duty, until the



2
        This minimal standard—that the agency must identify at least one proper purpose for the
subpoena—was applied by the Supreme Court in Tiffany Fine Arts, Inc. v. United States, 469
U.S. 310 (1985). In that case, the company (Tiffany) argued that the IRS had issued summonses
to Tiffany not primarily to investigate Tiffany but principally to investigate Tiffany’s clients. Id.
at 317 n.5. The Court held that the district court had acted properly in denying Tiffany’s request
for an evidentiary hearing, and explained that “[e]ven if factually true, the central argument
raised by Tiffany in the District Court—that the IRS’s primary but not sole, interest was to
investigate the licensees—did not provide a basis for quashing the summonses.” Id. at 324 n.7.
                                                    5
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 6 of 11




contrary is shown.” Martin v. Mott, 25 U.S. (12 Wheat.) 19, 33 (1827); see also U.S. Postal Serv.

v. Gregory, 534 U.S. 1, 10 (2001) (observing that “a presumption of regularity attaches to the

actions of Government agencies”).

       This standard for seeking an evidentiary hearing to oppose an administrative subpoena—

evidence sufficient to raise a plausible inference that the agency lacks good faith—imposes a

“heavy burden” on a party seeking such a hearing. See High Desert Relief, Inc. v. United States,

917 F.3d 1170, 1194 (10th Cir. 2019) (observing that a company resisting an IRS administrative

summons has a “heavy burden” to rebut the government’s showing in a proceeding to enforce an

IRS administrative summons) (internal quotation marks omitted); id. (explaining that this burden

is not met where a party has not “’point[ed] to specific facts and circumstances plausibly raising

an inference of bad faith’”) (quoting Clarke, 573 U.S. at 254). Even where a party makes some

other argument to object to the subpoena, the party’s burden to present facts showing the need

for an evidentiary hearing remains a “heavy one.” See High Desert Relief, 917 F.3d at 1183

(“Regardless of the specific rebuttal argument made, the [party’s] burden is a heavy one.”)

(internal citations omitted).

       In Clarke, the Supreme Court explained that imposing a significant evidentiary burden on

a party who seeks a hearing to oppose an IRS summons is necessary to avoid “turning every

summons dispute into a fishing expedition for official wrongdoing.” 573 U.S. at 254-55; see also

id. (explaining that “we long ago held that courts may ask only whether the IRS issued a

summons in good faith, and must eschew any broader role of ‘oversee[ing] the [IRS’s]

determinations to investigate” and “we have rejected rules that would ‘thwart and defeat the

[Service’s] appropriate investigatory powers”) (internal quotation marks omitted). The Supreme


                                                 6
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 7 of 11




Court has similarly declined other attempts to add additional procedures to summons-

enforcement proceedings where those additional procedures would “stultify the [agency’s] every

investigatory move” or “thwart and defeat the appropriate investigatory powers that Congress

has placed in [the agency]. ” Donaldson, 400 U.S. 517, 531, 533 (1971) (declining to allow third

parties to intervene in an IRS summons proceeding).

       The Tenth Circuit has observed that when a district court in a summons-enforcement

proceeding is faced with only conclusory allegations of bad faith by the investigating agency, the

district court should resolve the enforcement proceeding “on the papers before it and without an

evidentiary hearing.” United States. v. Balanced Fin. Mgmt., Inc., 769 F.2d 1440, 1444 (10th

Cir. 1985) (in an IRS summons enforcement proceeding, explaining that “[a]llegations

supporting a ‘bad faith’ defense are … insufficient if conclusionary” and that when faced with

such “conclusionary” allegations of bad faith “the district court should dispose of the proceeding

on the papers before it and without an evidentiary hearing”). 3



3
        As the legal support of its request for an evidentiary hearing, the State cites a footnote in
a 1977 case from the D.C. Circuit for the proposition that summons enforcement proceedings
“must be adversarial in character and … afford an adequate opportunity to raise all
objections….” ECF No. 20 at 3 (citing FTC v. Atl. Richfield Co., 567 F.2d 96 (D.C. Cir. 1977)).
Here, the proceedings are adversarial, and the State has had an opportunity to raise objections
and present declarations. Moreover, the footnote in that case merely acknowledged that there are
appropriate circumstances to hold an evidentiary hearing; it also recognized that in many cases a
ruling on the papers is appropriate. See id. at 106 n.22. The D.C. Circuit later clarified that an
evidentiary hearing is “inappropriate in summary enforcement proceedings except in
‘extraordinary circumstances’”—namely, where the party requesting has made an “adequate
showing that the agency is acting in bad faith or for an improper purpose.” FTC v. Invention
Submission Corp., 965 F.2d 1086, 1091 (D.C. Cir. 1992). The court also explained that “the
agency’s own appraisal of relevancy must be accepted so long as it is not ‘obviously wrong.’” Id.
at 1089. More recently, in Clarke, the Supreme Court observed that a summons enforcement
proceeding is “adversarial” where the party receives notice “and may present argument and
evidence,” even where no evidentiary hearing is held. Id. at 253-54.
                                                 7
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 8 of 11




       In sum: Under these standards, in a proceeding where a federal agency seeks summary

enforcement of an administrative subpoena and meets, by declaration, its slight burden to show

that the information sought is relevant to a lawful investigative purpose, a district court should

not hold an evidentiary hearing unless the party opposing the subpoena has shown a need for a

evidentiary hearing by making a sufficient factual showing that the agency’s subpoenas are not

issued in good faith.

II.    The State has not met its heavy burden to justify an evidentiary hearing.

       Under these standards, the State has not met its heavy burden to show a need for an

evidentiary hearing. In its motion for an evidentiary hearing, it identifies no evidence that

warrants such a hearing, let alone made a sufficient “showing of facts that give rise to a plausible

inference of improper motive.” Clarke, 573 U.S. at 254. The State does not contend—even in a

conclusory manner—that it meets this standard.

       Moreover, the State acknowledges that the sole issue presented in this proceeding is not a

broad challenge to the DEA’s investigative authority, but a narrow legal issue. While its

objection to the petition relies solely on the Fourth Amendment, the State’s argument is simply

that the DEA’s requests do not satisfy the “reasonable relevance” standard. ECF No. 18 at 12.

The State has not shown that an evidentiary hearing is necessary to determine whether this

standard is met. Cf. High Desert Relief, 917 F.3d at 1190-91 (holding that where an IRS agent

had provided an affidavit explaining how the summonses were relevant to the IRS investigation,

the affidavit “satisfie[d] the IRS’s ‘slight’ burden” and no evidentiary hearing was required).

       Rather, the State states that it wishes to cross-examine the DEA’s declarant, with no

explanation other than the desire to test credibility or to offer the public a hearing. ECF No. 20


                                                  8
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 9 of 11




at 2-3. Under the standards set forth above, these arguments are insufficient. Indeed, even if

there were a lower threshold for obtaining an evidentiary hearing, the State could not meet that

lower threshold, as the State does not even identify a specific factual dispute or any specific

evidence it wishes to present.

       Finally, other reasons support not having an evidentiary hearing here. First, such a

hearing might be inefficient, as the State’s motion seeking the hearing identifies no specific topic

or issue for the hearing but instead a generalized desire for cross-examination. ECF No. 20 at 2-

3. Second, an evidentiary hearing could delay a decision on enforcement of the subpoena, and

prompt enforcement is sought here so that the evidence may be used to advance ongoing

investigations of pharmacy conduct that may involve violations of law that could cause public

harm. SEC v. First Sec. Bank of Utah, N.A., 447 F.2d 166, 168 (10th Cir. 1971) (“Questions

concerning agency subpoenas should be promptly determined so that the subpoenas, if valid,

may be speedily enforced.”). Third, an evidentiary hearing could present a serious risk of

unwarranted disclosure of a law enforcement investigation. As explained in the Petition, the two

pharmacies under investigation have not been informed by the DEA that they are under

investigation. ECF No. 1 at 4 n.2. Fourth, the undefined cross-examination the State seeks

could raise cumbersome (but avoidable) collateral procedural issues. For example, such an

examination could require frequent interruptions requiring the Court to take steps to resolve

difficult issues of confidentiality and privilege, such as the law enforcement privilege. Cf.

United States v. Winner, 641 F.2d 825, 831 (10th Cir. 1981) (explaining that the law enforcement

privilege addresses “harm to law enforcement efforts which might arise from public disclosure,”




                                                 9
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 10 of 11




 and discussing the various review procedures required to resolve a claim of such privilege). All

 these considerations further support a denial of the State’s request for an evidentiary hearing.

                                          CONCLUSION

        The State has not met its heavy burden to justify an evidentiary hearing in this summary

 proceeding. The motion for a hearing should be denied.

        Respectfully submitted this 27th day of December, 2019.

                                                       JASON R. DUNN
                                                       United States Attorney

                                                       s/ Kevin Traskos
                                                       Kevin Traskos
                                                       David Moskowitz
                                                       Assistant United States Attorneys
                                                       1801 California Street, Suite 1600
                                                       Denver, CO 80202
                                                       Telephone: 303-454-0100
                                                       Email: kevin.traskos@usdoj.gov
                                                       Email: david.moskowitz@usdoj.gov

                                                       Counsel for the U.S. Department of Justice,
                                                       Drug Enforcement Administration




                                                  10
Case 1:19-mc-00105-RM Document 27 Filed 12/27/19 USDC Colorado Page 11 of 11




                                     CERTIFICATE OF SERVICE

         I hereby certify that on December 27, 2019, I electronically filed the foregoing with the Clerk of

 Court using the ECF system, which will send notification of such filing to the following email addresses:

         pam.jackson@coag.gov
         Christopher.Beall@coag.gov
         robby.staley@coag.gov
         krista.batchelder@coag.gov

         tgleason@fbtlaw.com
         cskolnick@fbtlaw.com

         sneel@aclu-co.org




                                                                   s/ Kevin Traskos
                                                                   Office of the U.S. Attorney




                                                     11
